Citation Nr: 0417454	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Correspondence dated in March 2001 did not contain sufficient 
information to satisfy the notice requirements for the above 
referenced laws and regulations.  Rather, the notice provided 
to the veteran exclusively addressed service connection 
despite the fact that service connection for PTSD was most 
recently denied in an April 1999 rating decision.  38 
U.S.C.A. § 7105 (West 2002).  In order to properly inform the 
veteran of the evidence needed to support his claim, he must 
be advised of what new and material evidence is necessary to 
reopen his claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1  The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes providing notice of what 
specific evidence VA will secure to 
reopen the claim, and what specific 
evidence the veteran must submit to 
reopen his claim.  In addition, the 
appellant should be asked to submit all 
relevant evidence in his possession that 
is not of record. 

2.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


